FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                        Nos. 1D17-1096
                             1D17-1121
                  (Consolidated for disposition)
                 _____________________________

STEAK ‘N SHAKE OPERATIONS,
INC.,

    Appellant/Cross-Appellee,

    v.

MICHAEL DAVIS,

    Appellee/Cross-Appellant.
                _____________________________


On appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

                        February 27, 2019


PER CURIAM.

     Mike Davis slipped and fell inside a Tallahassee Steak ’n
Shake restaurant. About a year later, Davis sued Steak ’n Shake
Operations, Inc. (SNS), alleging negligence. The case went to trial,
and the jury awarded more than $100,000 in damages. SNS now
appeals, arguing the trial court erred in denying its motions for
summary judgment, directed verdict, and new trial. Davis cross-
appeals the court’s denial of his motion for attorney’s fees under
section 768.79, Florida Statutes. We affirm the final judgment
against SNS and reverse the denial of attorney’s fees.
     The evidence showed that Davis walked into the Steak ’n
Shake shortly after a hostess mopped part of the floor. Davis
walked over a recently mopped area and fell. There was conflicting
evidence on several points, including whether the hostess was
using a wet mop (as opposed to a dry mop), whether she adequately
warned Davis, and whether she placed a warning sign in the right
spot. We find no error in the court’s decision to deny SNS’s motion
for summary judgment, its motion for direct verdict, and its motion
for new trial.

     As to Davis’s cross-appeal, we reverse the order denying his
motion for attorney’s fees. Early on, Davis served an offer of
judgment, proposing to settle “all claims” against SNS for $9500.
SNS never accepted, and the judgment was well over twenty-five
percent of the offer. See § 768.79(6)(b), Fla. Stat. This denial and
subsequent recovery would ordinarily require an award of
attorney’s fees. See Jordan v. Food Lion, Inc., 670 So. 2d 138, 140
(Fla. 1st DCA 1996); see also § 768.79(6)(b), Fla. Stat. But the
supreme court has held “that settlement proposals must clarify
which of an offeree’s outstanding claims against the offeror will be
extinguished by any proposed release.” State Farm Mut. Auto. Ins.
Co. v. Nichols, 932 So. 2d 1067, 1080 (Fla. 2006). And it has said
that “[i]f ambiguity within the proposal could reasonably affect the
offeree’s decision, the proposal will not satisfy the particularity
requirement.” Id. at 1079. Here, SNS contends that the offer was
ambiguous (and therefore invalid) because Davis amended his
complaint after serving his offer, rendering the earlier offer
ambiguous. We reject this argument and conclude that the
nonmaterial amendment to the complaint did not render the
earlier offer ambiguous. We therefore reverse and remand for
entry of an order awarding fees.

    AFFIRMED in part; REVERSED in part; REMANDED.

MAKAR, WINOKUR, and WINSOR, JJ., concur.




                                 2
               _____________________________

   Not final until disposition of any timely and
   authorized motion under Fla. R. App. P. 9.330 or
   9.331.
              _____________________________


Jason C. Taylor of McConnaughhay, Coonrod, Pope, Weaver, &
Stern, Tallahassee, for Appellant/Cross-Appellee.

John S. Mills of The Mills Firm, P.A., Tallahassee, for
Appellee/Cross-Appellant.




                            3